Citation Nr: 1724104	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  07-21 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable initial rating, for the period prior to June 16, 2010, an evaluation in excess of 10 percent for the period beginning June 16, 2010, to prior to April 4, 2015, and an evaluation in excess of 20 percent thereafter, for degenerative disc disease of the lumbar spine.

2.  Entitlement to an evaluation in excess of 10 percent for sciatica, left lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent, for the period prior to January 30, 2017, and in excess of 30 percent thereafter, for migraine headaches with vertigo.

4.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from March 2000 to March 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection and assigned an initial noncompensable rating for the degenerative disc disease and a 10 percent rating for the headache disability, each effective from April 2, 2006.  During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Pittsburgh, Pennsylvania and then to the RO in Atlanta, Georgia.  

In a November 2010 rating decision, the Veteran was awarded a 10 percent rating for degenerative disc disease of the lumbar spine with sciatica, effective June 16, 2010.

In a March 2017 rating decision, the evaluation for degenerative disc disease of the lumbar spine was increased from 10 percent to 20 percent, effective April 4, 2015; the evaluation for migraine headache disability was increased from 10 percent to 30 percent, effective January 30, 2017; and a separate 10 percent evaluation for sciatica, left lower extremity, was granted effective April 1, 2006, the effective date of the grant of service connection for the Veteran's lumbar spine disability.

Although the RO has granted a higher ratings during the pendency of the appeal, inasmuch as higher ratings for these disabilities are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has recharacterized the issues as noted above. AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran did not file any document with VA expressing disagreement with the March 2017 RO decision regarding the separate 10 percent evaluation granted for sciatica, left lower extremity.  However, the left lower extremity sciatica is a manifestation of the Veteran's service-connected degenerative disc disease of the lumbar spine disability.  When the Veteran disagreed with the amount of compensation awarded for the back disability, she did not limit her appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to her service-connected back disability.  See AB v Brown, supra.  Moreover, regulation provides that VA is to evaluate any neurologic abnormalities associated with a spine disability under an appropriate diagnostic code.  38 C FR § 4.71a, Note (1) ( 2016).  The Board is therefore required to consider whether ratings are warranted for neurologic abnormalities associated with the back condition.  When the Veteran appealed the rating assigned for her lumbar spine, her appeal encompassed ratings for all manifestations of the conditions.  The award of the separate rating for left lower extremity sciatica in the March 2017 rating decision could not limit the Board's jurisdiction to less than it had acquired via the notice of disagreement filed in response to the September 2006 rating decision.  Thus, the issues before the Board includes the initial rating for sciatica of the left lower extremity.   

In her substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  A notice letter informed her that her hearing was scheduled for September 2011.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, her Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016).  

This case was previously before the Board in November 2011 when it was remanded for further development.

The Veteran testified at a hearing before a Decision Review Officer (DRO) in April 2016.  A transcript of the hearing has been associated with the Veteran's claims file.

Where a claimant, or the record, raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a note of record by a DRO, it was reported that the Veteran indicated that she had difficulty driving, standing and was not medically fit for jobs.  Thus, the issue of entitlement to TDIU has been raised; therefore, the issue is added to the issues on appeal.

The issues of increased ratings for degenerative disc disease of the lumbar spine; sciatica, left lower extremity; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence of record reveals that, prior to September 25, 2009, the Veteran had headaches with characteristic prostrating attacks on an average, no more than, once a month over the last several months.  The most probative evidence does not show that the Veteran had headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability during that time period.

2.  The most probative evidence of record reveals that, beginning September 25, 2009, the Veteran had headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for a rating of 30 percent, and no higher, for the period prior to September 25, 2009, and 50 percent thereafter, for migraine headaches with vertigo, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board is satisfied that there has been substantial compliance with the November 2011 remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119 (1999). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service-connected migraine headaches with vertigo are currently evaluated as 10 percent disabling, for the period prior to January 30, 2017, and 30 percent disabling thereafter under Diagnostic Code 8100.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months warrant the assignment of a 30 percent evaluation.  A maximum 50 percent evaluation is warranted for migraines with very frequent completely prostrating and prolonged attacks that produce severe economic inadaptability.  The rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson, 12 Vet. App. at 126-27.

In March 2006 the Veteran was noted to have recent onset headache.  They were chronic and recurring with episodes worse recently.  The headaches were throbbing or pounding.  The headache was not on one entire side of the head and were worse when moving the head.  The headaches were relieved by lying down, by sleep, and by medication.  They lasted a few hours and occurred every few weeks. 

The Veteran was afforded a VA examination in August 2006.  The Veteran reported having recurring migraine headaches.  The attacks were sharp pain all around the head.  Sensitivity to light, sound and foul smells.  When the attacks occur, the Veteran has to stay in bed and is unable to do anything.  The headache attacks occur on average one time per two months and each attack lasts for one day.  The symptoms of the condition are blurred vision, headache and nausea.  It was hard to do any hard work when the Veteran had a flare-up.  Treatment was Zolipidem, butalbital, amp, and promethazine.  

In September 2006 the Veteran reported migraines one to four times a week.  She used indomethacin but reported it was not very effective.  

In July 2009 and August 2009 the Veteran denied photophobia/vision changes but noted occasional lightheadedness with her headaches.  

On September 25, 2009, the Veteran reported chronic headaches over the prior few months.  They were usually mild frontal headaches which did not impact normal daily activities.  However, occasionally, two to three times a week, the Veteran will have moderate to severe headaches with throbbing, associated nausea and vomiting, lightheadedness, vertigo, and photo and phonophobia.  The lightheadedness and vertigo could be quite pronounced though no syncope.  The Veteran usually tried to sleep off the more severe headaches though occasionally used butalbital for the more severe ones.  The Veteran reported that the treatment was fairly effective.

The Veteran was noted to be diagnosed with migraine headache.  The Veteran had features of both chronic mild tension headaches and migraine headaches without aura two to three times a week.  Vertigo may be a manifestation of migraine either as direct symptom or as aura.  Butalbital was noted to be working for more severe headache but the Veteran was trying not to have to use very often and reported only using once every week or two.  The Veteran usually tried to lie down and sleep the headache off.  The provider noted that Reglan may help for nausea and headaches and could be considered.  

The Veteran underwent an examination in June 2010.  The Veteran reported that she had headaches starting in 2004.  They were bilateral temporal headache which move round to the front and, sometimes, "shoot" down the neck.  They could be brought on by bright lights or loud noises and used to occur most days but had reduced to maybe every two weeks or so in the prior year.  The Veteran preferred to avoid analgesics and would instead lie down in a dark room whenever possible.  The provider reported that the Veteran had headaches which were mild to moderate with some characteristics of migraine, but more likely, to be tension headaches.  

In August 2013 the Veteran was noted to have woken up with a headache described as right frontal pressure with no radiation.  The Veteran also had nausea.  She had a history of migraines and usually took over the counter medication that improved the symptoms.  The Veteran stated that the headache felt different, but was not the worst headache of her life.  She felt a little off balance but was able to ambulate as well as she normal did.  The Veteran was noted to have headache, nausea, and lightheadedness.

In February 2014 the Veteran was noted to have a history of migraine headaches.  She seemed to be having more migraine headaches due to the stress of surgery, rehabilitation, and pending permanent change of station (PCS).  The Veteran had been treating with rest, Fiorcet, and tramadol without much success.  The Veteran was positive for nausea without vomiting.  There was also plus and minus aura.  The Veteran was diagnosed with migraine headache.  Medications were prescribed. 

The Veteran was afforded a VA examination in December 2015.  The Veteran was diagnosed with migraine headaches and medication overuse headache.  The Veteran reported that she was a full time nursing student and had one and a half years to go to gainful employment as a nurse.  She reported that she just dealt with her headaches.  If she had Ibuprofen on her she would take it but otherwise would just deal with it.  The headaches would eventually go away.  She noted that she used ibuprofen or nausea medications as needed.  It depended on if it was a good or bad day.  She used about two bottles (30 to 45 pills) in a month.  The headache was still present.  She sometimes woke with a headache.  Bad headaches have lasted all day long.  She reported hearing loss and ringing in her ears.  Only with a bad headache and ringing in the ears will she feel like her surroundings were spinning.  It was usually approximately five minutes and there was no need for medication.  Her nausea medication was noted help.  The maximum this occurred was one to two times per month.  There was no vertigo otherwise.  

Headaches were noted to be center of the forehead with sharp pain.  The Veteran had symptoms of sensitivity to light, sensitivity to sound, and blurry vision and a dizzy feel.  

She usually had head pain one to two hours during the day.  Bad headaches lasted all day long but were not often.  She did not need medication all the time.  

The examiner noted that the Veteran did not have prostrating attacks of migraine/non-migraine headache pain.  The examiner noted that the Veteran's headache condition did not impact her ability to work.

In April 2016 it was noted that the Veteran had headaches three to four days out of the week.  When she had an episode she goes to a dark, quiet, and cool place.  

The Veteran was afforded a VA examination in January 2017.  The location of the headache was described as the left temple and eventually going to the right temple.  The headache started as a sharp pain sensation and builds over time to a more severe pulsating headache.  The headaches were three to four times a week since 2004.  The pulsating headaches lasted one hour to two days, most of the time it was two hours.  Headaches were graded as four to seven out of a scale of ten since 2004.  Associated transient symptoms were sensitivity to light, sensitivity to sound, sensitivity to smell, nausea (50 percent of the time), vomiting on two occasions, blurring of vision/seeing bright dots/ dark spots in front of both eyes, and dizziness described as vertigo (80 percent of the time).  The Veteran had warning signs that preceded the headaches of transient flashes of bright light.  Aggravating factors included bright, loud noise, head movements and physical activity.  Precipitating factors were hot and humid weather, sleep deprivation, skipping meals, or dehydration.  Relieving factors included sleeping in a quiet dimmed room without moving the head.  Codeine was used as needed and it helped slightly.  There was no preventative medication used for headaches.  There were no emergency room visits or hospitalization for treatment of headaches.  The Veteran worked part time, one day a week, in the post office as a clerk for the prior 6 months.  She did not miss work days.  The symptoms were chronic and there was no report of a recent change or progression of the symptoms since 2004.  

The examiner noted that the Veteran had characteristic prostrating attacks of migraine/non-migraine headache pain once a month.  The Veteran had prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  During a severe headache, which occurred two times a week, the Veteran indicated that she could not do house chores, could not leave the house, and could not deal with her dog or daughter.  

Entitlement to an evaluation of 30 percent, and no higher, for the period prior to September 25, 2009, for migraine headaches with vertigo is warranted.  Prior to September 25, 2009, the Veteran had recurrent migraine headaches that occurred every few weeks, to one to four times a week.  The headaches that occurred once every two months, were noted to last for a day, and it was noted to be hard to do any hard work during a flare-up.  However, during the period prior to September 25, 2009, the Veteran's headaches do not manifest very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  As the symptoms during the period prior to September 25, 2009, more nearly approximate characteristic prostrating attacks occurring on average once a month over several months, entitlement to an evaluation of 30 percent, and no higher, for the period prior to September 25, 2009, for migraine headaches with vertigo, is granted.

Entitlement to a maximum schedular evaluation of 50 percent disabling, for the period beginning September 25, 2009, for migraine headaches with vertigo, is warranted.  During the period beginning September 25, 2009, the Veteran reported headaches two to three times a week that were moderate to severe with throbbing, lightheadedness, vertigo, and photo and phonophobia.  The Veteran used butalbital for the more severe headaches.  She reported that she tried to lie down and sleep the headaches off.  In June 2010 the Veteran had headaches every two weeks or so during the prior year and that she had to lie down in a dark room whenever possible to relieve the headache.  Upon examination in December 2015 the Veteran reported that she used about two bottles of ibuprofen a month and that the headaches were still present.  The Veteran had head pain one to two hours per day and bad headaches lasted all day long but were not often.  In April 2016 the Veteran had headaches requiring her to go to a dark, quiet, and cool place three to four days out of the week.  Lastly, in January 2017 a VA examiner noted that the Veteran had headaches three to four times a week that lasted one hour to two days but mostly two hours.  The examiner noted that the Veteran had characteristic prostrating attacks of headache pain once a month and that she had prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  

Although the term "severe economic inadaptability" is not defined in the regulation, the Board finds that the nature and frequency of the headaches described by the Veteran and the VA examinations would approximate this definition.  Severe economic inadaptability does not mean a claimant is completely unable to work, and VA conceded that the phrase "productive of severe economic inadaptability" in Diagnostic Code 8100 should be construed as either "producing" or "capable of producing" severe economic inadaptability.  Pierce v. Principi, 18 Vet. App. 440 (2004).  Here, the Board finds that the evidence is approximately evenly balanced as to whether the Veteran's headaches more nearly approximate the criteria for a 50 percent rating under Diagnostic Code 8100 beginning September 25, 2016.  Resolving reasonable doubt in favor of the Veteran, entitlement to the maximum schedular 50 percent rating for the Veteran's migraines with vertigo under Diagnostic Code 8100, beginning September 25, 2016, is granted.  38 U.S.C.A. § 5107 (b).

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record with regard to the Veteran's claim for a higher rating for migraine headaches with vertigo.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial rating of 30 percent, and no higher, for the period prior to September 25, 2016, and 50 percent thereafter, for migraine headaches with vertigo, is granted, subject to the rules governing the payment of monetary benefits.


REMAND

The Veteran was afforded a VA examination with regard to the severity of her degenerative disc disease of the lumbar spine in January 2017.  Review of the examination report reveals that range of motion studies were performed.  However, the examination did not include joint testing in both active and passive motion.  In addition, although the range of motion testing indicated that range of motion contributed to functional loss due to low back pain and that forward flexion, extension, right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation exhibited pain, there is no indication of when pain began and ended in the range of motion.  As such, the Board finds the examination to be inadequate and the claim for a higher evaluation for the Veteran's degenerative disc disease of the lumbar spine must be remanded for an adequate examination.  See 38 C.F.R. § 3.159; Correia v. McDonald, 28 Vet. App. 158 (2016).

In addition, in a Report of General Information, dated in March 2017, the Veteran reported that she was told by her provider that she may have to have back surgery.  Thus, as this indicates that the Veteran's back disability may have become more severe since the prior examination, the Veteran must be afforded current VA medical examination regarding the severity of his disability.  38 C.F.R. §§ 4.1, 4.2; See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997), Green v. Derwinski, 1 Vet. App. 121 (1991).

As the Veteran is in receipt of service-connected disability benefits for sciatica, left lower extremity, as secondary to degenerative disc disease of the lumbar spine, and as the examination of the lumbar spine ordered above will comment upon the associated neurological symptoms, the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the issue of evaluation in excess of 10 percent for sciatica, left lower extremity, must be remanded pending the outcome of the examination for the lumbar spine.

As noted above, the issue of entitlement to a TDIU has been raised by the record and is an implied part of the Veteran's claim for a higher evaluation for degenerative disc disease of the lumbar spine.  However, the matter of entitlement to a TDIU rating has not been developed or adjudicated.  Therefore, it must be remanded for such action.  Development on remand should include obtaining a detailed employment history from the Veteran.

Review of the claims file reveals that the Veteran received treatment at Valdosta Orthopedic and the 23rd Medical Group, Moody Family Health Clinic (Moody).  Records from Valdosta Orthopedic, dated to October 2015, and from Moody, dated to December 2015, have been associated with the claims file.  On remand, after obtaining any addition necessary authorization, attempt to obtain and associate additional treatment records from Valdosta Orthopedic and Moody.  38 C.F.R. § 3.159. 

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to develop the claim for TDIU, to include providing the Veteran any appropriate notice and asking her to complete a VA Form 21-8940.

2.  After obtaining any necessary authorization, attempt to obtain treatment records regarding the Veteran from Valdosta Orthopedic, dated since October 2015, and from the 23rd Medical Group, Moody Family Health Clinic, dated since December 2015.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  After completion of the foregoing, schedule the Veteran for a VA examination(s) to determine the current severity of her degenerative disc disease of the lumbar spine, and left bilateral lower extremity sciatica.  The examiner is requested to delineate all symptomology associated with, and the current severity of the disabilities.  The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose if possible. 

The examiner(s) should specifically test the Veteran's lumbar spine ranges of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so. 

The examiner(s) must comment upon the functional impairment caused by the Veteran's disabilities.

The examiner(s) must provide a complete rationale for any opinion expressed.  If the examiner(s) cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case.  The Veteran and her representative must be provided an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


